IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

CHARLOTTE DIVISION FILED
CIVIL ACTION NO. 3:16CV656 CHARLOTTE, NC
MICHAEL TINSLEY, MAR 26 2019
Plaintiffs, ) US DISTRICT COURT
) WESTERN DISTRICT OF NC
v. ) VERDICT SHEET
)
CITY OF CHARLOTTE, )
)
Defendants. )
)

 

Answer the following questions as instructed:

1. Did Defendant discriminate against Plaintiff on the basis of his race when it disciplined
and terminated him from his employment?

Yes ae No

2. Did Defendant discriminate against Plaintiff on the basis of his sex when it disciplined and
terminated him from his employment? : :

VA Yes No

If you answered yes to Issue One, Issue Two, or both Issue One and Issue Two, move on
to Issue Three. If you answered “No” to both Issue One and Issue Two, please return the form.

3. Would Defendant have terminated Plaintiff even without consideration of his race or sex?

Yes i No

_If you answered “No” to Issue Three, move on to Issue Four. If you answered “Yes” to
Issue Three, please return the form.

4, What amount of damages, if any, is Plaintiff entitled to recover?

$ [a3 puv, pO

So say we all, this the L C day of March, 2019.

Case 3:16-cv-00656-GCM Document 86 Filed 03/26/19 Page 1 of 1

 
